Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 21-40 are pending in this application and have been examined in response to application remarks filed on 01/31/2021.
This application is a CON of 16/354,184 03/15/2019 PAT 10757523
16/354,184 is a CON of 15/889,185 02/05/2018 PAT 10306395
The previously applied double patenting rejection is hereby withdrawn in view of applicant’s Terminal Disclaimer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24, 28, 30-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen et al. (Heinen, US 2020/0312029 A1) in view of Lee et al. (Lee, US 2007/0061761 A1).

As to INDEPENDENT claim 21, Heinen discloses a method comprising: displaying, with a display of a wearable electronic device (WED) worn on a head of a listener ([0135]; a headset device for receiving a virtual space is presented), a graphical representation that when activated plays … sound  to the listener ([0247]; sound is associated with objects in a virtual space).  Heinen does not expressly disclose … that has a body with an indication informing the listener that sound from the graphical representation will play as the binaural sound.
In the same field of endeavor, Lee discloses that …an indication informing the listener that sound from the graphical representation ... as the binaural sound (fig.7, “702”; an icon is used to indicate a binaural sound feature).
It would have been obvious to one of ordinary skill in the art, having the teaching of Heinen and Lee before him prior to the effective filling date, to modify the augmented and virtual reality environment taught by Heinen to include a sound status icon taught by Lee with the motivation being to visually disclose different attributes of the sound associated with the environment (Lee, fig.7). 

		
As to claim 22, the prior art as combined discloses wherein the indication shows a location where the binaural sound will externally localize with respect to the head of the listener when the listener activates the graphical representation (Heinen, fig.1b, fig.11a; the location of the sound source is displayed). 


As to claim 24, the prior art as combined discloses wherein the indication includes the term "3D" so the listener knows in advance that the sound from the graphical representation will externally localize as the binaural sound (Heinen, [0247]; Lee, fig.7, “702”; an binaural sound indication is displayed).

As to INDEPENDENT claim 28, see rationale addressed in the rejection of claim 21 above.

As to claim 30, see rationale addressed in the rejection of claim 24 above.

As to claim 31, the prior art as combined discloses wherein the graphical representation includes a face of an animated person or a face of an animated animal (Heinen, fig.1b, “animation”; [0242]; objects such as faces can be animated).

As to claim 32, the prior art as combined discloses wherein the binaural sound automatically plays when the graphical representation is activated with a click (Heinen, [0247]; the binaural sound is triggered by a user clicking on the virtual element the binaural sound is attached to).

As to claim 33, the prior art as combined discloses wherein the graphical representation is a three-dimensional (3D) virtual image that plays a voice in the binaural sound (Heinen, [0171]; binaural sound is associated with a 3D element). 

As to claim 34, the prior art as combined discloses wherein the graphical representation is a talking animation (Heinen, fig.1b, “animation”; [0242]; objects such as faces can be animated).

As to claim 35, the prior art as combined discloses wherein the WED receives the graphical representation from a user during an electronic communication between the user and the listener (Heinen, fig.10, [0243]; a virtual meeting is disclosed).

As to INDEPENDENT claim 36, Heinen discloses a method comprising: receiving, at a portable electronic device (PED) of a listener ([0135]; a headset device for receiving a virtual space is presented), a graphical representation from a user during an electronic communication between the listener and the user; and displaying, on a display of the PED , the graphical representation that when activated plays binaural sound to the listener  (fig.1b, [0247]; binaural sound is associated with objects in a virtual space that are inserted by a user).  Heinen does not expressly discloses an indication notifying the listener that sound from the graphical representation will play as the binaural sound. 
In the same field of endeavor, Lee discloses that …an indication informing the listener that sound from the graphical representation .. as the binaural sound (fig.7, “702”; an icon is used to indicate a binaural sound feature).
It would have been obvious to one of ordinary skill in the art, having the teaching of Heinen and Lee before him prior to the effective filling date, to modify the augmented and virtual reality environment taught by Heinen to include a sound status icon taught by Lee with the motivation being to visually disclose different attributes of the sound associated with the environment (Lee, fig.7). 

As to claim 37, the prior art as combined discloses wherein the graphical representation is one of an augmented reality (AR) image or a virtual reality (VR) image (Heinen, [0242]; “avatar”).

As to claim 38, see rationale addressed in the rejection of claim 32 above.

As to claim 40, the prior art as combined discloses wherein the indication includes text that instructs the listener that the sound will play as the binaural sound (Lee, “702”).

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Lee and in further view of Hernandez Garcla et al. (Garcla, US 10,088,868 B1).

As to claim 25, the prior art as combined does not expressly disclose wherein the indication includes an arrow pointing to a location where the binaural sound will externally localize to the listener. 
In the same field of endeavor, Garcla discloses an arrow pointing to a location where the binaural sound … externally localize to the listener (fig.5a; col.1, l.30-34; sound source is graphically represented to the listener).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Garcla before him prior to the effective filling date, to modify the augmented and virtual reality environment taught by Heinen to include acoustic imaging taught by Garcla with the motivation being to visualize sound sources. 

As to claim 27, the prior art as combined discloses wherein the graphical representation includes a head, and the indication shows where the binaural sound will externally localize with respect to the head of the listener. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Lee and in further view of Lotto et al. (Lotto, US 2018/0144524 A1).

As to claim 29, the prior art as combined does not expressly disclose wherein the graphical representation is one of an emoji and an animoji. 
In the same field of endeavor, Lotto discloses wherein the graphical representation is one of an emoji and an animoji (fig.12; [0149]; the graphical representation is represented as an emoji).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Lotto before him prior to the effective filling date, to modify the augmented and virtual reality environment taught by Heinen to include emojis taught by Lotto with the motivation being to display emojis in a virtual space. 

Allowable Subject Matter
Claims 23, 26 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 

Applicant argues there is no motivation to combine Heinen with Lee because the 3D sound icon of Lee shown in fig.7 at 702 only appears on a display when the user presses a specific hot-key on the keyboard.
In response to applicant’s argument, Heinen discloses an icon of a sound source in an augmented and virtual reality environment, Heinen does not expressly disclose a status of the sound source in a visual manner.  

It would have been obvious to one of ordinary skill in the art, having the teaching of Heinen and Lee before him prior to the effective filling date, to modify the augmented and virtual reality environment taught by Heinen to include sound status icons taught by Lee with the motivation being to visually disclose different attributes of the sound associated with the environment (Lee, fig.7). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173